EXHIBIT 10.21
image21.jpg [image21.jpg]
October 28, 2019
Charles Stewart
[ADDRESS REDACTED]


Dear Charlie:
As you know, your employment with Altice USA, Inc. (the “Company” as defined
below) will cease as of October 28, 2019 (the “Separation Date”) as a result of
your voluntary resignation from employment. We are prepared to provide you with
certain Separation Benefits (as defined in Section 2) as set forth in this
Agreement (this “Agreement”) in exchange for your executing, delivering and
performing all of the terms, conditions and obligations applicable to you under
this Agreement. For purposes of this Agreement, the “Company” shall be defined
as Altice USA, Inc., together with its direct and indirect parent corporations,
subsidiaries, affiliates, joint ventures, partners, and related entities, past,
present and future, and its or their predecessors, successors and assigns.
You acknowledge and agree that the Separation Benefits provided to you herein
are in exchange for your promises, representations, releases, agreements and
obligations contained herein and are valuable and sufficient consideration to
which you would not otherwise be entitled. Now, therefore, you and the Company
agree as follows:
1.Separation of Employment; Effect on Benefits.
(a)Separation of Employment. Your employment will terminate as of the Separation
Date. As of that date, you shall cease to accrue credit toward vesting under the
Company-sponsored 401(k) Savings Plan or, except as specifically provided in
this Section 1 or in Section 2, participate or vest in any other compensation or
benefit plan for employees of the Company. As of the Separation Date, you shall
no longer hold any offices at the Company and you shall relinquish all authority
to act on behalf of the Company, except in your position as a member of the
Board of Directors of Altice USA, Inc. (the “Board”) or as otherwise expressly
agreed to by the Company.
(b) Return of Company Property. Except as has been specifically agreed to with
the Company in its discretion or retained to continue to provide services to the
Company as a member of the Board, you acknowledge and agree that you have
returned to the Company all of the Company Property (as defined below),
including, without limitation, Confidential and Proprietary Information (as
defined in Section 4), keys, Company identification cards, access, press and
other passes, and all documents, files, equipment, computers, laptops, printers,
mobile phones, monitors, telephones, pagers, tablets, VPN fobs, cameras,
wireless cards, LiveU backpacks, fax machines, credit cards, computer software,
peripherals & accessories, storage devices including flash drives and access
materials and other property prepared by, for or belonging to the Company (all
of such property being referred to herein as “Company Property”).


1

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]


You acknowledge and agree that: (i) other than for Company business prior to the
Separation Date, you have not utilized the Company Property or made or retained
any copies, duplicates, reproductions or excerpts of the Company Property, and
(ii) you have not accessed, utilized or affected in any manner, any of the
Company Property, including, without limitation, its electronic communications
systems or any information contained therein, except in your position as a
member of the Board of Directors of Altice USA, Inc. (the “Board”) or as
otherwise expressly agreed to by the Company.
(c) Life, Disability and AD&D Insurance. Your Company-sponsored life, short- and
long-term disability and accidental death and dismemberment insurance coverage
will cease as of the Separation Date. There is a 31-day grace period after the
Separation Date during which you may continue your Company-sponsored life
insurance coverage, subject to you contacting the insurance provider.
(d) Retirement Plans. Any vested benefits that you may have accrued under the
Company-sponsored 401(k) Savings Plan will be payable after the Separation Date
in accordance with the terms of the plan, as explained in the applicable summary
plan description. As a result of the separation of your employment on the
Separation Date, pursuant to the terms and conditions of the plan, you forfeited
all benefits that were not vested as of the Separation Date.
(e) Health Coverage. Your Company-sponsored medical, dental and vision coverage
will continue through the last day of the month in which the Separation Date
occurs. Thereafter, you, and your eligible dependents may be eligible to obtain
continuation coverage for a period of time thereafter pursuant to the federal
COBRA statute by returning an election form and paying the required premiums on
a timely basis. Further details regarding COBRA coverage and any necessary forms
will be sent to you under separate cover.
2.Separation Benefits.
(a)Separation Benefits. Subject to the terms and conditions contained in this
Agreement, if you have complied with, and continue to comply with, all of the
terms, conditions and obligations applicable to you under this Agreement, you
execute this Agreement within 21 days following the Separation Date and you do
not revoke this Agreement during the Revocation Period (as defined below):
(i) Altice USA Bonus. You will be eligible to receive a bonus under the Altice
USA Bonus Program for calendar year 2019 in an amount determined in the
discretion of the Board or an authorized committee thereof. The bonus will be
based on your current annual target bonus percentage (200%) of your base salary
($500,000) for the full calendar year of 2019 as well as business performance as
determined by the Company in its sole discretion, but without adjustment for
your individual performance. This amount, subject to reduction for applicable
withholding taxes and deductions, will


2

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]


be payable to you if and when such bonuses are generally paid to similarly
situated active employees.
(ii) Equity–Carry Unit Plan. You and the Company acknowledge and agree that you
were granted 10,000,000 units (the “Units”) pursuant to the Neptune Management
Limited Partnership Carry Unit Plan (the “Carry Unit Plan”) and a Carry Unit
Award Agreement (the “Carry Unit Award Agreement”). Notwithstanding anything in
the Carry Unit Plan or the Carry Unit Award Agreement to the contrary, you and
the Company hereto acknowledge and agree that: (i) 7,500,000 Units previously
vested and were converted into Class A common stock of the Company and delivered
to your stock plan administrator brokerage account; and (ii) 2,500,000 Units
will vest on December 21, 2019 (“Carry Unit Plan Vesting Date”), and will be
converted into Class A common stock of the Company and delivered to your stock
plan administrator brokerage account as soon as administratively practicable
following the Carry Unit Plan Vesting Date.
(iii) Equity–Stock Options. You and the Company acknowledge and agree that you
were granted 256,668 stock options with respect to Class A common stock of the
Company (“Stock Options”) on December 30, 2017 with an exercise price of $17.445
and 428,654 Stock Options on December 19, 2018 with an exercise price of $17.50
pursuant to the Altice USA 2017 Long Term Incentive Plan and the respective
Altice USA 2017 Long Term Incentive Form of Nonqualified Stock Option Award
Agreements (together, the “Stock Option Award Documents”). Notwithstanding
anything in the Stock Option Award Documents, you and the Company hereto
acknowledge and agree that: (i) 256,668 Stock Options will vest on December 21,
2020, and (ii) 428,654 Stock Options will vest on December 19, 2021.
(b)Continued Compliance. Without waiver of the Company’s remedies for any breach
of this Agreement, all amounts and other benefits due to you under this Section
2 are expressly conditioned on your not, at any time, being in breach of this
Agreement, including, for the avoidance of doubt, any provision of Sections 4,
5, 7 or 9.
(c)No Other Separation Benefits, Payments or Consideration. For purposes of this
Agreement, the consideration set forth in this Section 2 shall be referred to as
the “Separation Benefits.” The Separation Benefits represent a complete
settlement, release and waiver of any claims for allegedly lost wages, benefits,
bonuses or other compensation, mental, physical or other personal injuries, pain
and suffering, and costs in connection with any other relief you may seek or
claim you may have against the Company. You hereby confirm that all monies or
remuneration of any kind or nature due to you previously have been paid. You
agree that no other monies or relief are due to you, other than the payments
expressly provided for in this Agreement in consideration of your general
release of all claims that you have, may have or may have had against the
Releasees (as defined in Section 3(a)).




3

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]


3.Release.
(a)You, on behalf of yourself, your heirs, executors, administrators and
assigns, do hereby release and discharge the Company, and its officers,
directors, employees, consultants, agents, insurers, reinsurers, shareholders,
representatives and assigns, past, present and future, (collectively, with the
Company, the “Releasees”), of and from any and all legally waivable suits,
debts, complaints, claims, liabilities, demands or causes of action, or any
right to any other monetary recovery or personal relief, known or unknown, of
whatever nature, which you, or any of your heirs, executors, administrators, and
assigns ever had or now have against each or any of the Releasees, based upon or
arising from any fact or set of facts, whether known or unknown to you, from the
beginning of time to the date of execution of this Agreement, including, without
limitation, any and all claims arising out of or relating to your employment by
the Company or the separation of your employment. Without limiting the
generality of the foregoing, this Release includes any claim or right based upon
or arising under any federal, state or local law regarding fair employment
practices, equal opportunity in employment, employment discrimination,
retaliation, harassment, leaves of absence, payment of wages or benefits,
working conditions, termination of employment, whistleblowing or otherwise
regulating employment, including, but not limited to, any and all claims under
the Age Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, Section 1981
of the Civil Rights Act of 1870, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Genetic Information
Nondiscrimination Act, the Fair Labor Standards Act, each as amended, and any
and all other federal, state or local statutory or common law claims, now or
hereafter recognized, including but not limited to, any claims for economic
loss, compensatory damages, punitive damages, liquidated damages, attorneys’
fees, expenses and costs.
(b)The Release in Section 3(a) excludes: claims arising after you sign this
Agreement; claims for breach of this Agreement; claims to any vested benefits as
of the Separation Date to which you are entitled under any of the Company's
employee benefit plans, in accordance with the terms of the applicable plan
documents; and claims that cannot be waived as a matter of law, such as claims
for unemployment or workers' compensation, claims arising under the Federal Fair
Labor Standards Act or applicable state wage and hour laws. Neither the Release
in Section 3(a) nor anything else in this Agreement limits your rights to file a
charge with any administrative agency (such as the U.S. Equal Employment
Opportunity Commission or a state fair employment practices agency) or to
participate in an agency investigation or other administrative proceeding.
However, you give up all rights to any money or other personal benefit from any
administrative charge, investigation or other administrative proceeding.




4

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]


(c)You further agree and covenant that should any person, organization or other
entity file, charge, claim, sue or cause or permit to be filed any civil action,
suit or legal proceeding or if any person, organization or other entity has
filed, charged, claimed, sued or caused or permitted to be filed any civil
action, suit or legal proceeding, against any of the Releasees involving any
matter encompassed by the release of claims in Section 3(a), you are not
entitled to and will not seek or accept personal equitable or monetary relief in
such civil action, suit or legal proceeding.
(d)You affirm that you have reported to the Company in writing any work-related
physical or mental injury, illness or impairment that you may have experienced.
4.Confidential and Proprietary Information. Subject to Section 6, You hereby
represent, warrant and agree that: (i) during the course of your employment, you
were provided and have had access to Confidential and Proprietary Information
(as defined below), (ii) you have not removed, nor shall you at any time
(including after the Separation Date) remove from any Company facility any
Confidential and Proprietary Information or documents, materials or copies
thereof containing any Confidential and Proprietary Information (including,
without limitation, electronic data in any form), and (iii) you shall retain in
strict confidence and shall not use for any purpose whatsoever or divulge,
disseminate, copy, disclose to any third party or otherwise use any Confidential
and Proprietary Information. You further understand and agree that all
Confidential and Proprietary Information has been divulged or made available to
you in confidence and that it would be damaging to the Company if any such
Confidential and Proprietary Information were disclosed to any competitor of the
Company or any third party or person. Further, you agree not to discuss any
information that you have obtained through your employment about the Company or
any of its present or former officers, directors, executives, employees,
representatives or shareholders or any aspects of your tenure as an employee or
the termination of such employment (whether or not such information constitutes
Confidential and Proprietary Information) with any reporter, author, producer or
similar person or entity or take any other action seeking to publicize or
disclose any such information in any way likely to result in such information
being made available to the general public in any form, including books,
articles or writings of any kind, film, videotape, audiotape, Internet websites
or any other medium. As used in this Agreement, “Confidential and Proprietary
Information” means any non-public information of a confidential or proprietary
nature of any of the Releasees, including, without limitation: (i) information
of a commercially sensitive, proprietary or personal nature or that, if
disclosed, could have an adverse effect on any of the Releasees’ standing in the
community, its or their business reputations, operations or competitive
positions; (ii) information and documents that have been designated or treated
as confidential; (iii) financial data; customer, guest, vendor or shareholder
lists or data; advertising, business, sales or marketing plans, tactics and
strategies; projects; technical or strategic information about any of the
Company's businesses; plans or strategies to market or distribute the services
or products of such businesses; plans,


5

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]


tactics or strategies for third-party negotiations, including but not limited to
planned or actual collective bargaining negotiations; economic or commercially
sensitive information, policies, practices, procedures or techniques; trade
secrets and other intellectual property; merchandising, advertising, marketing
or sales strategies or plans; litigation theories or strategies; terms of
agreements with third parties and third party trade secrets; information about
any of the Releasees’ (to the extent applicable) employees, guests, agents,
compensation (including, but not limited to, bonuses, incentives and
commissions), or other human resources policies, plans and procedures or any
other non-public material or information relating to any of the Releasees; and
(iv) any information (personal, proprietary or otherwise) you learned about any
officer, director or member of management of the Company, whether prior, during
or subsequent to your employment by the Company.
5.Physical and Intellectual Property. You agree that the Company is the owner of
all rights, title and interest in and to all documents, tapes, videos, designs,
plans, formulas, models, processes, computer programs, inventions (whether
patentable or not), schematics, music, lyrics and other technical, business,
financial, advertising, sales, marketing, customer or product development plans,
forecasts, strategies, information and materials (in any media whatsoever)
developed or prepared by you or with your cooperation during the course of your
employment by the Company (the “Materials”). The Company will have the sole and
exclusive authority to use the Materials in any manner that it deems
appropriate, in perpetuity, without payment to you.
6.Exception for Disclosure Pursuant to Law.
(a)Nothing in this Agreement shall prohibit or restrict you from making any
disclosure of information required or expressly protected by law, including
providing truthful testimony regarding your employment with the Company, or any
Company matter, if required to do so by court order or legal or administrative
process, provided however, that you give the Company written notice of such
court order or legal or administrative process within three business days of
your receipt of the court order or legal or administrative process notification,
or earlier if the return date is less than three business days from your receipt
of the court order or legal or administrative process notification, sent by
facsimile and overnight mail to the General Counsel of the Company at the
Company’s headquarters. In the event you receive a subpoena or other judicial
process or request of a governmental authority to provide information subject to
the attorney-client and/or work product privileges, you shall immediately inform
the General Counsel at the facsimile number above and shall take all reasonable
steps necessary to maintain the privileged nature of such information. In
addition, nothing in this Agreement shall prohibit or restrict you from: (i)
cooperating, participating or assisting in any investigation or proceeding
brought by any federal, state or local regulatory or law enforcement agency or
legislative body or any self-regulatory


6

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]


organization, or the Company’s legal, compliance or human resources officers; or
(ii) reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to, the Department of
Justice, the Securities and Exchange Commission, Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. If you make a report or
disclosure pursuant to the foregoing subsection (ii), you are not required to
obtain prior authorization from the Company to make such report or disclosure
and you are not required to notify the Company that you have done so.
(b)Pursuant to the Defend Trade Secrets Act of 2016, an individual may not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (i) is made (1) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. Further, an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the employer’s trade secrets to the
attorney and use the trade secret information in the court proceeding if the
individual: (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.
7.Further Cooperation. You agree to cooperate fully with and assist the Company
in connection with any matter with which you were involved prior to the
Separation Date, and in any litigations, investigations, regulatory matters,
arbitrations, negotiations (including, without limitation, collective bargaining
negotiations), disputes, claims, charges filed with any federal, state or local
governmental agency or administrative proceedings or appeals (including any
preparation therefor) that: (i) relate to your employment with the Company,
services performed or required by you or any act or omission by you; (ii) as to
which you may have pertinent information; and/or (iii) where the Company
believes that your personal knowledge, attendance and participation could be
necessary. Such cooperation shall include, but is not limited to, your providing
truthful testimony by affidavit, deposition or otherwise in connection with a
trial, arbitration or similar proceeding, upon the Company’s request. You
further agree to make yourself fully available for preparation for hearings,
proceedings or litigation and for attendance at any pre-trial discovery and
trial sessions. You further agree to perform all acts and execute any and all
documents that may be necessary to carry out the provisions of this paragraph.


7

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]


8.Right to Counsel; Voluntary Waiver; Revocation.
(a)The Company advises you to consult with a lawyer before executing this
Agreement and you acknowledge that you: (i) have read this Agreement (including,
but not limited to, the Release in Section 3(a), (ii) fully understand the terms
of this Agreement, and (iii) have executed this Agreement knowingly and
voluntarily and without coercion, whether express or implied.
(b)You may revoke this Agreement within seven days after the date on which you
sign it (the “Revocation Period”). If you decide to revoke this Agreement, you
must notify the Company of your revocation in a written letter signed by you and
received by me, addressed to the Company’s headquarters, no later than the
seventh day after you signed this Agreement. A letter of revocation that is not
post-marked by the seventh day after you have signed the Agreement will be
invalid and will not revoke this Agreement.
9.Post-Employment Restrictions. You hereby acknowledge and agree that the
services rendered by you for the Company are special and unique and that a part
of the consideration set forth in this Agreement is in exchange for your
promises set forth in this Section 9.
(a)Non-Disparagement. You represent, warrant and agree, for yourself and any
other representatives while they are acting on your behalf, that you (and they)
have not and will not engage in any disparaging conduct, including but not
limited to making disparaging or negative statements, that is intended to or
does damage to the good will of, or the business or personal reputations of, any
of the Releasees. This provision applies not only to verbal communications but
also to all written communications including but not limited to communications
through social media/social networking sites such as Facebook, Twitter and the
like.
(b)Confidential Information. You acknowledge and agree that your obligation not
to disclose Confidential Information as set forth in detail in Section 4
continues in full force and effect not only for the duration of your employment
with the Company, but also upon and after your employment with the Company
ceases.
(c)Non-Competition. You hereby represent, warrant and confirm that, you have not
and will not prior to December 31, 2021, directly or indirectly, become employed
by, assist, consult to, advise in any manner or have any material interest in,
any Competitive Entity (as defined below). A “Competitive Entity” shall mean any
multiple system operator and any person, entity or business that competes with
any of the Company’s cable television, video programming distribution,
advertising, voice-over internet protocol, telephone, on-line data, content and
wired or wireless data businesses or mobile phone/data and MVNO business, as
well as such other businesses as the




8

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]


Company engages in as of the Separation Date. Ownership of not more than one
percent (1%) of the outstanding stock of any publicly traded company shall not,
by itself, constitute a violation of this provision.
(d)Non-Solicitation. You agree not to solicit, contact or persuade, directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any employee, customer (from which the Company received payment or
payment-in-kind), consultant or vendor of the Company to leave the employ of the
Company or to cease or to reduce working for or doing business with the Company
for one year after the Separation Date.
(e)Acknowledgement. You acknowledge that, in your role with the Company, you had
access to documents and information regarding the Company’s customers, clients,
services, methods of operation, sales, pricing, employees, and the specialized
business needs of the Company’s customers and clients, which documents and
information are highly confidential. You acknowledge that this information, as
well as the Company’s relationships with its employees and customers, are among
the Company’s most important assets and business interests, and due to the
nature of your employment with the Company, you have been placed in a position
to create, maintain and build those relationships into an asset that is of
significant value to the Company and for which you have been previously
compensated. You recognize that because of this, and in exchange for the
Separation Benefits, you agree to abide by the post-employment restrictions. You
hereby acknowledge and agree that due to your position with the Company and your
knowledge of the Company's Confidential and Proprietary Information (as that
term is defined in Section 4), your employment by or affiliation with certain
entities, or your solicitation of the Company’s employees, customers,
consultants or vendors, would be detrimental to the Company.
(f)Reasonableness of Restraints and Modification. You agree that you and the
Company have attempted to limit your right to solicit and compete as applicable
only to the extent permitted by applicable law and necessary to protect the
Company from unfair competition, and is not intended to impair or infringe upon
your right to work, earn a living, or acquire and possess property from the
fruits of your labor, and that their enforcement would not cause you any undue
hardship or unreasonably interfere with your ability to earn a livelihood. If a
court of competent jurisdiction determines that the restrictions in this Section
9 are too long in duration or too broad in scope to be reasonable and
enforceable, the court shall amend such a provision only so much as is necessary
for the restrictions to be reasonable and enforceable.
10.Choice of Law; Forum.
(a)This Agreement shall be deemed to be made under, and in all respects shall be
interpreted, construed and governed by and in accordance with, the laws of the
State of New York without reference to its conflict of law principles.


9

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]


(b)You hereby irrevocably submit to the jurisdiction of the courts of the State
of New York and the federal courts of the United States of America located in
the State of New York with respect to the interpretation and enforcement of the
provisions of this Agreement, and you hereby waive, and agree not to assert, as
a defense that you are not subject thereto or that the venue thereof may not be
appropriate. You hereby agree that mailing of process or other papers in
connection with any such action or proceeding in any manner as may be permitted
by law shall be valid and sufficient service thereof.
(c)You hereby waive any right to a jury trial on any issue in any controversy
relating to, arising out of, pertaining to or affecting this Agreement, your
employment by the Company and/or the separation of your employment, including,
but not limited to, any federal or state statutory or common law claims,
including, but not limited to, any right to a jury trial provided by statute,
the Seventh Amendment to the United States Constitution or any other authority.
(d)You agree that the language of all parts of this Agreement shall be construed
as a whole, and according to their fair meaning and not strictly for or against
you or the Company.
11.Additional Provisions.
(a)Breach of Agreement. You hereby acknowledge and agree that your breach or
threatened breach of Sections 4, 5, 7 or 9 of this Agreement will cause
irreparable harm to the Company for which monetary damages alone will not
provide an adequate remedy. Accordingly, the Company, in addition to any other
rights or remedies available to it under this Agreement or otherwise, will be
entitled to cease providing the Separation Benefits and to an injunction to be
issued by any court of competent jurisdiction restraining you from committing or
continuing any violation of these provisions, without the necessity of showing
actual damage and without any bond or other security being required.
(b)Withholdings and Tax Consequences. The Company may withhold from any payment
due hereunder any taxes that are required to be withheld under any law, rule or
regulation. The Company does not guarantee the tax treatment of any Agreement
payments, including without limitation, under the Internal Revenue Code,
federal, state or local laws. You agree that you have not relied on any advice
from the Company, the Releasees or their attorneys concerning the tax
consequences of the payments made pursuant to this Agreement.
(c)Non-Admission of Liability. The parties agree and acknowledge that the
agreement by the Company described herein, and the settlement and termination of
any asserted or unasserted claims against any of the Releasees, are not and
shall not be construed to be an admission of any violation of any federal, state
or local statute or


10

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]


regulation, or of any duty owed, contractual or otherwise, by any of the
Releasees to you.
(d)Indemnification. You hereby agree to indemnify and hold harmless each
Releasee, against any and all damages or liabilities (including, without
limitation, tax liabilities), expenses and costs that may arise out of or that
are in any way related to a breach or failure to perform by you of any of the
terms and provisions of this Agreement.
(e)Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning any severance or separation benefits that may be due to you
in connection with the termination of your employment on the Separation Date,
and supersedes any and all prior agreements, discussions, understandings,
promises and expectations with respect to the subject matter thereof. This
Agreement may be modified only by a written instrument signed by you and by the
Company.
(f)Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that you may not assign this Agreement without
the express written consent of the Company.
(g)Severability. In the event any paragraph, section, sentence, provision or
clause of this Agreement, or portion thereof, shall be determined to be illegal,
invalid or unenforceable, the remainder of this Agreement, and the remainder of
any such paragraph, section, sentence, provision, or clause shall not be
affected and shall be given full effect without regard to the illegal, invalid
or unenforceable portion, provided, however, if Section 3(a) is held illegal,
invalid or unenforceable, the Company shall be released from any obligations
under Section 2.
(h)Waiver. The failure of the Company to enforce or to require timely compliance
with any term or provision of this Agreement shall not be deemed to be a waiver
or relinquishment of rights or obligations arising hereunder, nor shall this
failure preclude the enforcement of any term or provision or avoid the liability
for any breach of this Agreement.
(i)Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.
(j)Section 409A. You and the Company agree that it is the intent of the parties
that payments and benefits under this Agreement shall comply with or be exempt
from Section 409A of the U.S. Internal Revenue Code of 1986, as amended
(“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted in accordance therewith. To the extent any
provisions of this Agreement do not comply with Section 409A, the parties will
make such changes as are mutually


11

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]


agreed upon in order to comply with Section 409A. Notwithstanding any other
provision with respect to the timing of payments under this Agreement, to the
extent necessary to comply with the requirements of Section 409A, any payments
to which you may become entitled upon a “separation of service” and that are
subject to Code Section 409A (and not otherwise exempt from its application)
will not paid until the first business day after the six-month anniversary of
the Separation Date, at which time you shall be paid the aggregate amount of any
payments that became due to you but were not paid during such period. In no
event whatsoever shall the Company be liable for any tax, interest or penalties
that may be imposed on Executive by Section 409A or any damages for failing to
comply with Section 409A. For purposes of the limitations on nonqualified
deferred compensation under Section 409A, each payment of deferred compensation
under this Agreement shall be treated as a separate payment of deferred
compensation.
12.Acknowledgments and Waivers; Express Waiver Under ADEA. By signing below, you
certify and acknowledge as follows:
(a)You are legally and mentally competent to sign this Release;
(b)That you have read the terms of this Agreement, and that you understand its
terms and effects, including the fact that under this Agreement you have agreed
to RELEASE AND FOREVER DISCHARGE the Releasees from any legal action arising out
of or relating to your employment by the Company or the separation of your
employment, up and through the date of your execution of this Agreement,
including any and all claims relating to age discrimination under ADEA;
(c)That you have signed this Agreement voluntarily and knowingly in exchange for
the Separation Benefits described herein, which you acknowledge are adequate and
satisfactory to you and which you acknowledge are in addition to any other
benefits to which you are otherwise entitled;
(d)That you have been and are hereby advised in writing to consult with an
attorney prior to signing this Agreement, and that you have been given an
adequate opportunity to do so;
(e)That under this Agreement you do not waive rights or claims that may arise
after the date this Agreement is executed; and
(f)That the Company has provided you with a period of at 21 days within which to
consider this Agreement, and that you have signed on the date indicated below
after concluding that this Agreement is satisfactory to you, and that if you
choose to execute this Agreement before the expiration of the 21-day period, you
do so freely, voluntarily and with full knowledge of your rights, and that this
Agreement may be revoked by you within seven calendar days after you execute
this Agreement. You


12

--------------------------------------------------------------------------------



image11.jpg [image11.jpg]


agree that any changes to this Agreement, whether material or immaterial, do not
restart the running of the 21-day period.
We wish you luck in your future endeavors.
Sincerely yours,


/s/ Colleen R. Schmidt
Colleen R. Schmidt  
EVP, Human Resources
Date: October 28, 2019
Accepted and Agreed to:


/s/ Charles Stewart

Date
13